UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6392



PATRICK EDWIN RUDD,

                                           Petitioner - Appellant,

          versus


M. BORAM; W. HOUK; J. ROBINSON; LSCI-BUTNER;
BUREAU OF PRISONS,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-673-5-FO)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Edwin Rudd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Edwin Rudd appeals the district court’s orders dis-

missing his complaint and denying his motion for reconsideration.

We have reviewed the record and the district court’s orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Rudd v. Boram, No. CA-99-673-5-FO

(E.D.N.C. Feb. 1 & Mar. 9, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED

/




                                 2